Citation Nr: 0127792	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  01-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
dermatitis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the RO 
in Buffalo, New York, which denied a compensable rating for 
dermatitis.  The veteran perfected an appeal of that denial 
to the Board.


FINDINGS OF FACT

1.  1.  All appropriate notification action and pertinent 
development has been accomplished.  

2.  Medical evidence pertinent to the claim reveals that the 
veteran's dermatitis is manifested by not more than slight 
exfoliation, exudation or itching on a nonexposed surface or 
small area; the veteran himself has indicated that his 
symptoms of itching, burning, cracking, and bleeding are 
controlled with topical medication.  


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
service-connected dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
Diagnostic Codes 7806 and 7817 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

In a September 1987 rating action, the RO granted service 
connection and assigned a noncompensable evaluation for 
dermatitis affecting the soles of both feet.  

Medical records from the VA Medical Center in Buffalo, New 
York, reflect that the veteran was seen in 1998 for 
complaints of severe burning, itching and bleeding of the 
feet, then diagnosed as chronic tinea pedis.  He was 
prescribed Lamsil 1 percent cream, to be used twice daily, 
and was given instructions for keeping the skin dry.  Those 
records were received in connection with a prior claim.

The veteran filed the current claim for an increased rating 
in November 2000.  Pursuant to the claim, the veteran 
underwent VA skin examination in February 2001.  At that 
time, the veteran essentially reported that when he uses his 
medication, his symptoms of itching, burning, cracking, and 
bleeding on his feet are well-controlled.  On physical 
examination, the examiner noted the veteran did not have 
significant scaling, blisters, onychomycosis, exfoliation, 
exudation, or secondary infection.  There was clavi over the 
dorsal aspects of the fourth toes and the veteran's skin was 
smooth.  A KOH preparation of the skin was negative.  The 
examiner diagnosed the veteran with a history of tinea pedis, 
"currently well controlled with Lamisil cream and powders."

In statements, dated April 2001, the veteran reported that 
when he does not use his daily medication, he experiences 
itching, burning, and cracking on his feet, and that he will 
have to use this medication for the rest of his life.  The 
veteran also stated that he has to replace his socks and 
shoes often because of the medication and to avoid sweating 
of the feet.



Analysis

Initially, the Board notes that, prior to the filing of the 
veteran's claim, there was a significant change in the law.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  Pertinent regulations 
that implement the Act (but, with the possible exception of 
the provision governing claims to reopen on the basis of new 
and material evidence, do not create any additional rights) 
recently were promulgated.  Except as otherwise provided, 
these regulations also are effective November 9, 2000.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO decision on appeal was rendered 
subsequent to the enactment of the VCAA.  Thus, the RO has 
had an opportunity to consider the veteran's claim, and the 
veteran and his representative have been afforded the 
opportunity to present evidence and argument, in light of the 
duties imposed by the VCAA.  The Board finds that 
requirements of the new law have been satisfied.  In this 
regard, the Board notes that by virtue of the July 2001 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the information and evidence necessary to substantiate the 
claim.  The veteran has undergone VA examination in 
connection with the claim, and there is no indication that 
there is any existing, outstanding evidence needed to render 
a fair decision on the claim on appeal.  Under these 
circumstances, the Board finds that the claim is ready for 
appellate consideration.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is essential, both in the 
examination and evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55 
(1994).  

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The veteran is currently assigned a noncompensable rating for 
dermatitis, which is rated as eczema under Diagnostic Code 
7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.  Under 
Diagnostic Code 7806, a noncompensable rating is assigned 
when there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating requires exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  For a 30 
percent rating, there must be exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

After review of medical and other evidence pertinent to the 
claim on appeal, the Board finds that the criteria for a 
compensable rating for the veteran's service-connected 
dermatitis have not been met.  As indicated, above, the 
February 2001 examiner noted that the veteran did not exhibit 
significant scaling, blisters, exfoliation, exudation, or 
secondary infection.  While the Board recognizes the 
veteran's contentions that his symptoms are worse when not 
using his medication, a service-connected disability must be 
rated according to current symptoms as applied to the 
pertinent diagnostic criteria of the rating schedule.  
Applying the veteran's minimal symptoms (albeit, with the use 
of medication) to the pertinent rating criteria, the Board 
must conclude that the veteran's dermatitis is manifested by 
not more than slight exfoliation, exudation or itching on a 
nonexposed surface or small area.  As such, a noncompensable 
evaluation under Diagnostic Code 7806 is appropriate, and the 
criteria for a higher evaluation simply are not met.  

Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim, that the 
benefit of the doubt doctrine does not apply, and that a 
compensable rating for the veteran's service-connected 
dermatitis must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A compensable rating for dermatitis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

